Title: From John Adams to Stephen D. Kingston, 23 September 1815
From: Adams, John
To: Kingston, Stephen D.



Sir,
Quincy September 23. 1815

If any thing in my power to write, could promote the cause of Justice I should undertake it, with pleasure. But if I have distinct recollection of any of the rules of law, one of them is, that Treaties, as well as Wills Grants and Deeds must speak for themselves—The Trybunals of Justice, Judges and Juries must interpret them by their own Words and by comparing one part with another. No extranious Testimony or Evidence can be admitted in explanation. Nothing therefore, that I could say or write, though it should be confirmed by the highest solemnities, would be of any service to you, in your cause.—Fraud and Forgery can confer no Title, or colour of Title. But I have too much respect for the Talents and legal Information of C.J. Tilghman to question the correctness of his Judgment.
You speak Sir of the Doctrine of Allegiance I am too far advanced in Years to comprehend the Morality, the Policy, the Law or Religion of the present Period. The Notions of Allegiance will be defined  ascertained and settled when those of Blockade, Retaliation and Impressment are decided. It seems now, that the People of France, and all the other People of Europe, owe a kind of complicated Allegiance to a combination of Emperors and Kings in a sort of temporal Œcumenical Council.— If so, Mankind must appeal to the Congress at Vienna to know what is Right and Wrong.— I am Sir very respectfully, your very humble Servant
John Adams